Citation Nr: 0804111	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-32 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at non-VA medical facilities from July 14-15, 2002, 
and from July 15-20, 2002.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
during World War II. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in May 2003 of the 
Department of Veterans Affairs (VA) Medical Center in 
Phoenix, Arizona.


FINDINGS OF FACT

1. From July 14-15, 2002, and from July 15-20, 2002, the 
veteran received emergency medical services for fracture of 
the right femur, a nonservice-connected disability, at non-VA 
medical facilities, for which he incurred medical expenses.

2. At the time of receiving treatment at the non-VA 
facilities, the veteran had coverage under a health-plan 
contract for payment or reimbursement.  

3. Fracture of the right femur was not an adjudicated 
service-connected disability; the fracture of the right 
femur, a nonservice-connected disability, was not aggravating 
a service-connected disability; the veteran did not have a 
total disability rating for service-connected disability; and 
lumbar stenosis and generalized arthritis were not service-
connected disabilities. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses incurred at non-VA medical facilities from July 14-
15, 2002, and from July 15-20, 2002, for a nonservice-
connected disability have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  The VCAA and its 
implementing regulations do not apply to claims for benefits 
governed by Chapter 17 of the United States Code.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Payment or reimbursement for emergency services for a 
nonservice-connected condition in a non-VA facility may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1002.  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);



(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

Factual Background

The record indicates the veteran is service connected for a 
conversion reaction, including back pain, wounds to the left 
shoulder muscles, and a left chest wound.   The combined 
service-connected disability rating is 40 percent.  In a 
rating decision, dated in February 1998, the RO denied 
service connection for lumbar spinal stenosis.  And 
generalized arthritis was listed as nonservice-connected 
disability.  

On July 14, 2002, the veteran, experiencing radiating pain 
across his lower back, fell and fractured his right femur.  
He was initially taken to Maryvale Hospital.  On July 15, 
2002, the veteran had coffee-ground emesis and was 
transferred to John C. Lincoln Hospital.  The veteran 
underwent open reduction and internal fixation of the right 
femur.  

The record shows the veteran has health coverage under 
Pacificare/Secure Horizon. 

VA records show that on July 14, 2002, the veteran could not 
be transferred to a VA medical facility for surgery because 
the operating room was closed.  



In May 2004, the veteran stated that he received verbal 
approval from VA for medical services at non-VA medical 
facilities.  He indicated that VA informed him his disability 
was service-connected and he argued that he is service-
connected for conversion reaction, including back pain.  

In a letter, dated in September 2006, a private doctor 
expressed the opinion that the veteran's current arthritis of 
the spine was due to a blast concussion injury during 
service.  
Analysis

38 U.S.C.A. § 1725

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  

The record shows the veteran is insured with Pacificare/ 
Secure Horizon.  Due to his private insurance coverage, he is 
barred by law for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725.

As payment or reimbursement for emergency services for a 
nonservice-connected disability at a non-VA facility is 
authorized only if all conditions under 38 C.F.R. § 17.1002 
are met, and as the veteran has health coverage, VA cannot by 
operation of law pay or reimburse the veteran for the 
emergency services. 

38 U.S.C.A. § 1728

The veteran also argued that he is eligible for reimbursement 
under 38 U.S.C.A. 1728. 



Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a non service-connected disability associated 
with and held to be aggravating a service-connected 
disability, or for any disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability.  38 C.F.R. § 17.120.  

The record shows that the fracture of the right femur was not 
an adjudicated service-connected disability.  And the 
fracture of the right femur, a nonservice-connected 
disability, was not the result of an aggravation of a 
service-connected disability.  And the veteran did not have a 
total disability rating for service-connected disability.  
And while a private doctor expressed the opinion that current 
arthritis of the spine was due to a blast concussion injury 
during service, arthritis of the back is not an adjudicate 
service-connected disability.

As the requirements under 38 U.S.C.A. § 1728 have not been 
met, VA is not required to pay or reimburse the veteran for 
medical expenses incurred at the non-VA facilities because 
the emergent medical care was not for an adjudicated service-
connected disability, or for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, or for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability.  38 C.F.R. § 17.120.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and entitlement to payment or 
reimbursement by VA for medical services for a nonservice-
connected disability incurred at non-VA medical facilities 
from July 14-15, 2002, and from July 15-20, 2002, under 
either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728 is not 
established.  38 U.S.C.A. § 5107(b).






ORDER

Payment or reimbursement for medical expenses incurred at 
non-VA medical facilities from July 14-15, 2002, and from 
July 15-20, 2002, for a nonservice-connected disability is 
denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


